Mr. Justice Fisher
delivered the opinion of the court.
The defendants in error brought suit on a writing obligatory made by the plaintiffs in error, to the March term, 1851, of the circuit court of Tippah county. To which the defendants below filed their answer, setting forth payment of the debt and interest before the commencement of the suit. This-answer was, by the court, treated as a nullity and stricken from the record, on the ground, that it was not verified by the oath of th.e parties, as required by the 6th section of the statute of 1850, which says, that when any pleading in a case shall be verified by affidavit, all subsequent pleadings, except demurrers, shall be verified also. The complaint filed by the plaintiffs below was verified by affidavit made before the clerk of said *203court in these words: “Sworn to and subscribed before'me, 1st March, 1851, H. W. Strickland, clerk.” The statute must be understood to mean, that the party shall swear to his pleading before an officer authorized by law to administer an oath. The authority of the clerk to administer an oath in any case is conferred by statute, and is limited to the cases therein enumerated. The only statute on this subject is the act of 1822, which says, that “ the several clerks of the circuit courts of this State and their deputies, shall be, and they are hereby, empowered to administer oaths in all cases wherein an affidavit is necessary, as the foundation of any official act to be performed by any such clerk.” Hutch. Code, 433, § 158. The affidavit to the complaint in this case, was not the foundation of any official act to be performed by the clerk administering the oath, and it was, therefore, a nullity. Hence the defendants below were not required to verify their answer, and it was error in the court to strike it out.
Judgment reversed, and cause remanded.